Name: Commission Regulation (EEC) No 87/93 of 19 January 1993 derogating from Regulations (EEC) No 1423/92 and (EEC) No 3115/92 concerning the minimum purchase price for lemons and oranges delivered for processing and the amount of the financial compensation after processing of such products applicable in Spain until the end of the 1992/93 marketing year
 Type: Regulation
 Subject Matter: Europe;  civil law;  prices;  food technology
 Date Published: nan

 20 . 1 . 93 Official Journal of the European Communities No L 12/ 15 COMMISSION REGULATION (EEC) No 87/93 of 19 January 1993 derogating from Regulations (EEC) No 1423/92 and (EEC) No 3115/92 concerning the minimum purchase price for lemons and oranges delivered for processing and the amount of the financial compensation after processing of such products applicable in Spain until the end of the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, encourage the processing of oranges and the marketing of products processed from lemons (8), as last amended by Regulation (EEC) No 2643/91 (9); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 199/90 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges (3), as last amended by Regulation (EEC) No 3848/89 (4), and in particular Article 2 (3) thereof, Article 1 As from 1 January 1993,  the minimum price fixed in Article 1 and the finan ­ cial compensation fixed in Article 2 of Regulation (EEC) No 1423/92, and the  minimum price fixed in Article 1 and the financial compensation fixed in Article 2 of Regulation (EEC) No 3115/92 applicable in Member States other than Spain and Portugal shall apply in Spain. Whereas Commission Regulations (EEC) No 1423/92 (s) and (EEC) No 311 5/92 (6) fix, for the 1992/93 marketing year, the minimum purchase price for lemons and oranges delivered for processing and the amount of the financial compensation after processing of such products ; Article 2 1 . The competent authorities appointed by the Member States concerned shall ensure that the minimum price specified in contracts concluded before 1 January 1993 but not yet carried out at 31 December 1992 be adjusted in accordance with the provisions of Article 1 . 2. Applications for financial compensation, as referred to in Article 13 ( 1 ) of Regulation (EEC) No 1562/85, and notifications by the Member States, as provided for in Article 20 of that Regulation, must differentiate between quantities delivered for processing before 1 January 1993 and quantities delivered after that date. Whereas Council Regulation (EEC) No 3816/92 of 28 December 1992, in abolishing in the fruit and vegeta ­ bles sector the compensation mechanism for trade between Spain and Portugal and the other Member States as well as associated measures Q, establishes a common basic price and buying-in price applicable in Spain as from 1 January 1993 ; whereas the minimum price and the financial compensation fixed by Regulations (EEC) No 1423/92 and (EEC) No 3115/92 should be adjusted accordingly ; whereas it is necessary to adjust in the light of this new situation contracts concluded before 1 January 1993 but not yet carried out at 31 December 1992 and to derogate, up to the end of the 1992/93 marketing year, from the provisions of Articles 13 and 20 of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . (&gt;) OJ No L 125, 19 . 5. 1977, p. 3 . 0 OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 324, 27. 12. 1969, p. 21 . (4) OJ No L 374, 22. 12. 1989, p. 6 . 0 OJ No L 148, 29. 5. 1992, p. 21 . ( «) OJ No L 312, 29. 10. 1992, p. 18 . 0 OJ No L 387, 31 . 12. 1992, p. 10. (8) OJ No L 152, 11 . 5. 1985, p. 5. 0 OJ No L 247, 5. 9 . 1991 , p . 21 . No L 12/16 Official Journal of the European Communities 20 . 1 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1993. For the Commission Rene STEICHEN Member of the Commission